DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows: Claims 1 – 20 are pending and are being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a connector sequentially passing through the alignment hole and one of the positioning holes recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are (claim 1): “a positioning member … configured to be switchable between: a storage state, in which the positioning member is stored at the casing; and a working state, in which the positioning member is at least partially outside the casing for positioning the casing.”
The limitation meets the three prong test required by 112(f), as follows: (A) the term “member” is a generic term with no specific structural meaning, (B) the generic term is modified by functional language of “positioning” and “configured to be switchable between: a storage state, in which the positioning member is stored at the casing; and a working state, in which the positioning member is at least partially outside the casing for positioning the casing,” and (C) the term is not modified by sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structures are: 
Positioning member 300 comprising: a main plate 10; and two side edge plates 320, one of the two side edge plates 320 being arranged at one side of the main plate 310, the other one of the two side edge plates 320 being arranged at the other side of the main plate 310 (fig. 14). The two side edge plates 320 and the main plate 310 are configured to be enclosed to form a recess, one side edge plate 320 of one of the two positioning members 300 being configured to be inserted into the recess of the another one of the two positioning members 300 to arrange the two positioning members 300 in the stacked status in an up and down direction (fig. 13; see para 67).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the positioning member abuts against a top surface of the seal and extends along a same extension direction as the seal to press the seal,” however it is unclear exactly what is meant by the action to press the seal. Should the positioning member press the seal against the lower portion of the window frame? Without additional detail, the action of pressing cannot be taken to mean anything more than simply being in contact. For the purpose of examination, press the seal will be considered met if the positioning member is in direct contact with the seal.
Claim 18 is rejected as being dependent upon an indefinite claim.
Claim 18 recites “an inner side surface of the seal,” however no additional detail is provided to bound the limitation. For example, the inner side could mean the side closest to the centerline of the air conditioner, or it could mean the indoor side of the seal (as opposed to the outdoor side). For the purpose of examination, “an inner side surface of the seal” will be taken to mean an indoor side surface of the seal in light of the drawings.
Claim 18 further recites “an accommodation slot formed at another opposite side of the boss, the accommodation slot being configured for the positioning member to pass through.” There is no disclosed structure differentiating the accommodation slot from the top surface of the seal (described in claim 17) that the positioning member is abutted against. It is unclear what structure is being claimed, as the positioning member is not shown to be passing through anything (see fig. 5). The identified area in fig. 5 seems to indicate the corner where the top surface of the seal and the outdoor side of the boss as being the accommodation slot, however, without a third side or feature, it is not clear where the accommodation slot ends. For this reason, the metes and bounds of the claim are unascertainable. For the purpose of examination, any structure that abuts at least two sides of the positioning member will be considered an accommodation slot.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 does not add any limitations that are not already being included due to the 112(f) interpretation of positioning member, thus the claim fails to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Though other claims are not rejected under 112(d), applicants are reminded to review each dependent claim (2-20) carefully to resolve any potential issues in view of the 112(f) interpretation of the positioning member.   

Allowable Subject Matter
Claims 1 – 6, 8 – 16, and 19 – 20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). See drawing objection above regarding claim 10.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 recites “A window air conditioner comprising: a casing; and a positioning member provided at the casing and configured to be switchable between: a storage state, in which the positioning member is stored at the casing; and a working state, in which the positioning member is at least partially outside the casing for positioning the casing.” Yu (CN-108870565) discloses a window air conditioner (100, fig. 9) comprising: a casing (box body 111, fig. 9); and a seal (sealing device 2, pg 22 para 41, fig. 9 – note: this seal performs a positioning function but does not satisfy Applicant’s definition of positioning member) provided at the casing (fig. 9) and configured to be switchable between: a storage state, in which the positioning member is stored at the casing (fig. 10, sealing device is stored within the boundary of the case, pg 19 para 11); and a working state, in which the positioning member is at least partially outside the casing (fig. 9, sealing device is deployed and extends beyond the boundary of the casing, pg 19 para 11) for positioning the casing (fig. 9, the sealing part 24 extends out of the rotating part 23, positioning the unit within the window frame). However the seal taught by Yu does not anticipate the structure of the positioning member (see Claim Interpretation above) as claimed by Applicant. There would be no motivation to modify Yu’s seal without using impermissible hindsight reasoning or affecting the operation of the air conditioner of Yu. Therefore, the limitations of claim 1 are novel and non-obvious in view of the prior art. The remaining claims depending from claim 1 are allowable as depending on allowable claim 1, with the exception of claims 7 and 17 – 18, see below.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 – 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763